Name: Council Decision 2011/537/CFSP of 12Ã September 2011 amending and extending Decision 2010/576/CFSP on the European Union Police mission undertaken in the framework of reform of the security sector (SSR) and its interface with the system of justice in the Democratic Republic of the Congo (EUPOL RD Congo)
 Type: Decision
 Subject Matter: cooperation policy;  criminal law;  international security;  Africa;  European construction
 Date Published: 2011-09-13

 13.9.2011 EN Official Journal of the European Union L 236/8 COUNCIL DECISION 2011/537/CFSP of 12 September 2011 amending and extending Decision 2010/576/CFSP on the European Union Police mission undertaken in the framework of reform of the security sector (SSR) and its interface with the system of justice in the Democratic Republic of the Congo (EUPOL RD Congo) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28 and Article 43(2) thereof, Whereas: (1) On 23 September 2010, the Council adopted Decision 2010/576/CFSP on the European Union Police mission undertaken in the framework of reform of the security sector (SSR) and its interface with the system of justice in the Democratic Republic of the Congo (EUPOL RD Congo) (1). (2) On 28 June 2011 the Political and Security Committee (PSC) endorsed the recommendation that EUPOL RD Congo should be extended for 1 further year. (3) EUPOL RD Congo should consequently be extended until 30 September 2012. (4) It is also necessary to lay down the financial reference amount intended to cover the expenditure related to EUPOL RD Congo for the period from 1 October 2011 to 30 September 2012. (5) The Mission will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/576/CFSP is hereby amended as follows: (1) Article 1(1) is replaced by the following: Article 1 The Mission The European Union police mission undertaken in the framework of reform of the security sector (SSR) and its interface with the system of justice in the Democratic Republic of the Congo (hereinafter referred to as EUPOL RD Congo  or the Mission ), established by Joint Action 2007/405/CFSP, shall be extended for the period from 1 October 2010 to 30 September 2012.; (2) Article 2 is replaced by the following: Article 2 Mission Statement 1. In order to improve the maturity and sustainability of the reform process of the Congolese National Police (PNC), EUPOL RD Congo shall assist the Congolese authorities in the implementation of the Police Action Plan, covering the priorities of the Police Reform process for the period 2010-12, and building on the guidelines of the Strategic Framework. The mission will contribute to local and international efforts for the reinforcement of PNC capabilities, which are also needed in view of the security of the forthcoming elections. EUPOL RD Congo shall focus on concrete activities and projects to underpin its action at the strategic level of the reform process, on capacity building and on enhancement of the interaction between the PNC and the wider criminal justice system with a view to better supporting the fight against sexual violence and impunity. EUPOL RD Congo shall work in close coordination and cooperation with other Union, international and bilateral donors, with a view to avoiding duplication of efforts. 2. The particular objectives of the Mission shall be: (a) to support the PNC and Ministry of Interior and Security (MIS) in the finalisation of the concepts of the Police Reform and its implementation, through operational advice, as a basic pillar of the mandate of the Mission; (b) to enhance the operational capacity of the Congolese National Police through mentoring, monitoring and advising as well as training activities, as a basic pillar of the mandate of the Mission; (c) to support the fight against impunity in the fields of human rights and sexual violence, and to reinforce the interaction of the Police and the Judiciary, as a cross-cutting horizontal component of the mandate, influencing all activities of the Mission. 3. The Mission shall have a Project Cell for identifying and implementing projects. The Mission shall advise the Member States and third States and shall coordinate and facilitate, under their responsibility, the implementation of their projects in fields which are of interest to the Mission and in furtherance of its objectives.; (3) Article 3 is deleted; (4) Article 5(6) is deleted; (5) Article 6(7) is replaced by the following: 7. The Head of Mission shall coordinate, as appropriate, the actions of EUPOL RD Congo with other Union actors on the ground.; (6) Article 12(1) is replaced by the following: 1. The Civilian Operations Commander, in coordination with the European External Action Service Security Office, shall direct the Head of Mission planning of security measures and ensure their proper and effective implementation for EUPOL RD Congo in accordance with Articles 5 and 9.; (7) in Article 14(1) a second subparagraph is added as follows: The financial reference amount intended to cover the expenditure related to the Mission for the period from 1 October 2011 to 30 September 2012 shall be EUR 7 150 000.; (8) in Article 18, the second paragraph is replaced by the following: It shall apply from 1 October 2010 to 30 September 2012.. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 12 September 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 254, 29.9.2010, p. 33.